—In an action to recover damages ' for assault, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated February 13, 2002, as denied that branch of his motion which was to depose six designated correction officers employed by the defendant Nassau County.
Ordered that the order is affirmed insofar as appealed from, with costs.
*403The plaintiff failed to adequately show that the designated correction officers possess knowledge of the facts bearing on the issues in this case (see MS Partnership v Wal-Mart Stores, 273 AD2d 858 [2000]; Defina v Brooklyn Union Gas Co., 217 AD2d 681 [1995]; Dwyer v State, 158 AD2d 660 [1990]). Accordingly, the Supreme Court providently exercised its discretion in denying that branch of the plaintiff’s motion which was to depose these officers (see CPLR 3101). Feuerstein, J.P., Gold-stein, H. Miller and Rivera, JJ., concur.